Citation Nr: 0508576	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  94-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to recognition of T.J.S. as a helpless child of 
the veteran.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel







INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963, and from November 1963 to October 1976, when 
he died.  The appellant is the aunt of the veteran's 
daughter, T.J.S.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 decision by the RO in Washington, 
DC, which denied the appellant's claim that T.J.S. was a 
helpless child of the veteran (i.e., that T.J.S. became 
permanently incapable of self-support prior to attaining the 
age of 18).  Such helpless child status is claimed for the 
purpose of obtaining, on behalf of T.J.S. after her 18th 
birthday, VA survivor's benefits including Dependency and 
Indemnity Compensation (DIC). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The appellant contends that the veteran's daughter, T.J.S., 
is entitled to recognition as a "child" of the veteran on 
the basis of permanent incapacity for self-support prior to 
reaching the age of 18 years.

This appeal has been pending long time since 1994.  
Unfortunately additional development is necessary prior to 
Board review.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The Board finds that the RO did not provide the appellant 
with either notice of the VCAA or adequate notice of the 
information and evidence needed to substantiate her claim, 
and that this lack of notice constitutes a violation of her 
due process rights.  Hence, this case must be remanded to the 
AOJ so that the appellant and T.J.S. may be provided with 
such notice.

Recent mail sent to T.J.S. (who formerly lived with the 
appellant), by the Board, has been returned as undeliverable 
by the Dutch post office.  The appellant lives in the 
Netherlands and is a Dutch native.  T.J.S., who is now an 
adult, has lived in the Netherlands since she was orphaned as 
a small child.  The Board is aware that the Dutch government 
maintains a list of the addresses of its citizens.  

The AOJ should attempt to locate the appellant and T.J.S., by 
contacting the U.S. Embassy in the Hague, the Netherlands, 
and/or the American Consulate General in Amsterdam, the 
Netherlands.  These entities should be asked to contact the 
appropriate department in the Dutch government in an attempt 
to locate the appellant and T.J.S.  If this attempt is 
unsuccessful, the AOJ should try to locate T.J.S.'s brother 
and sister, who at one point lived in Colorado, in an attempt 
to obtain a current address for T.J.S.  

If a current address is obtained for the appellant and/or 
T.J.S., proper VCAA notice should be provided to them.  
38 U.S.C.A. § 5103(a) (West 2002).

In order to be recognized as a "helpless child," a child 
must be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2004).  

Under the laws administered by VA, the term "child" is 
specifically defined as a person who is unmarried and (1) who 
is under the age of 18 years; (2) who, before attaining the 
age of 18 years becomes permanently incapable of self-
support; or (3) who, after attaining the age of 18 years 
until completion of education and training is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child of a veteran.  38 U.S.C.A. § 
101(4)(a) (West 2002); 38 C.F.R. § 3.57(a)(1) (2004).

As there is insufficient medical evidence to determine 
whether T.J.S. was permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years, the Board finds that a medical 
examination and opinion is necessary to make a decision on 
this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

If a current address is obtained for the appellant and/or 
T.J.S., the AOJ should arrange for T.J.S. to undergo a 
medical examination by an appropriate physician, to determine 
her current level of function, and to determine whether 
T.J.S. was permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The AOJ should attempt to locate the 
appellant and T.J.S., by contacting the 
U.S. Embassy in the Hague, the 
Netherlands, and/or the American 
Consulate General in Amsterdam, the 
Netherlands.  These entities should be 
asked to contact the appropriate 
department in the Dutch government in an 
attempt to locate the appellant and 
T.J.S.  Their last known address was in 
Capelle aan den IJssel, the Netherlands.

If this attempt is unsuccessful, the AOJ 
should try to locate T.J.S.'s brother and 
sister, who at one point lived in 
Colorado, in an attempt to obtain a 
current address for T.J.S.  

2.  If a current address is obtained for 
the appellant and/or T.J.S., the AOJ 
should send a VCAA letter to them.  They 
should then be given the opportunity to 
respond.

3.  If a current address is obtained for 
the appellant and/or T.J.S., the AOJ 
should make arrangements with the United 
States Embassy in the Netherlands for 
T.J.S. to undergo a medical examination 
by an appropriate physician, to determine 
her current level of function, and to 
determine whether she was permanently 
incapable of self-support by reason of 
mental or physical defect at the date of 
attaining the age of 18 years.  Copies of 
all pertinent documents relative to the 
current claim should be furnished to the 
examiner prior to the examination.

4.  Thereafter, the RO readjudicate the 
claim.  If the claim is denied, the 
appellant should be issued a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

